293 S.C. 406 (1987)
360 S.E.2d 824
Charlotte H. ISRAEL, Petitioner
vs.
CAROLINA BAR-B-QUE, INC. and Andrew Berry, Trustee of Berry Brothers Trust, Defendants, of whom Carolina Bar-B-Que, Inc. and Berry Brothers Trust, against which verdict was rendered, referred to in judgment as Andrew Berry, Trustee of Berry Brothers, Inc. are Respondents.
Supreme Court of South Carolina.
October 7, 1987.

Oct. 7, 1987

ORDER
Respondent Berry's return to the petition for writ of certiorari is dismissed for failure to comply with Supreme Court Rule 55. Further, the petition for writ of certiorari is denied.